DETAILED ACTION
This Office action is in response to the amendment filed on 29 December 2021.  Claims 1-4, 6, 8, 10-12, 21-23, and 26-33 are pending in the application.  Claims 5, 7, 9, 13-20, and 24-25 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8, 10-12, 21-23, and 26-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor device including a substrate having a semiconductor fin; a first gate stack disposed on the semiconductor fin; a second gate stack disposed on the semiconductor fin, wherein a metal component of the first gate stack is different from a metal component of the second gate stack; a dielectric structure disposed over the semiconductor fin and between the first gate stack and the second gate stack, wherein the dielectric structure has opposite first and second sidewalls respectively adjacent the first gate stack and the second gate stack, and a distance between the first sidewall of the dielectric structure and a sidewall of the first gate stack is substantially equal to a distance between the second sidewall of the dielectric structure and a sidewall of the second gate stack, and wherein the substrate comprises an implantation region under the dielectric structure, the implantation region contacts the dielectric structure, and forms a U-shape interface with a surface of the dielectric structure, and wherein the implantation region terminates prior to reaching a topmost surface of the substrate; a plurality of spacers on the first and second sidewalls of the dielectric structure; first and second source/drain features in the semiconductor fin, wherein the dielectric structure has a portion extending above the first and second source/drain features and non- overlapping the first and second source/drain features, wherein the first gate stack and the dielectric structure are respectively on opposite 
Claim 8 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor device including a substrate comprising a fin structure; a first active gate over the fin structure; a second active gate over the fin structure, wherein a metal component of the first active gate is different from a metal component of the second active gate; a dielectric structure over the fin structure and between the first active gate and the second active gate, wherein the dielectric structure has a portion extending above a top surface of the fin structure, and a distance between opposite sidewalls of the first active gate is substantially the same as a distance between opposite sidewalls of the portion of the dielectric structure, and wherein the substrate comprises an implantation region under the dielectric structure, and the implantation region contacting the dielectric structure and form a U-shape interface with a surface of the dielectric structure; a plurality of spacers on opposite sidewalls of the dielectric structure and spaced from the first and second active gates, wherein the dielectric structure extends downwardly along sidewalls of the spacers to past interfaces between the spacers and the fin structure into the fin structure; and a plurality of first and second source/drain features in the fin structure, the first source/drain feature being between the first active gate and the dielectric structure, and the second source/drain feature being between the second active gate and the dielectric structure, wherein the dielectric structure has a portion extending above the first and second source/drain features and non-overlapping the first and second source/drain features; and an interlayer dielectric over a sidewall of the dielectric structure.
Claim 21 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor device including a substrate having a semiconductor fin; a first active gate stack and a second active gate stack over the semiconductor fin, wherein the first active gate stack and the second active gate stack have different threshold voltage; an 
Claims 2-4, 6, 10-12, 22-23, 26-29, and 30-33 contain allowable subject matter by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822